91 F.3d 134
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alberto CAIRA, a/k/a Rangeen Khan, a/k/a Claude Bernard,a/k/a Jorge Miladeh, Defendant-Appellant.
No. 96-6325.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  July 31, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Solomon Blatt, Jr., District Judge.  (CR-86-5, CR-86-162, CA-94-3014-2-8)
Alberto Caira, Appellant Pro Se.  Marvin Jennings Caughman, Assistant United States Attorney, Columbia, SC, for Appellee.
D.S.C.
DISMISSED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his motion for relief under 28 U.S.C. § 2255 (1988), as amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law.  Co-op.  Advance Sheet June 1996).  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.   United States v. Caira, Nos.  CR-86-5;  CR-86-162;  CA-94-3014-2-8 (D.S.C. Jan. 8, 1996).  We deny Appellant's motion to expedite the appeal in light of this disposition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED